LEASE AGREEMENT
 


THIS LEASE AGREEMENT is made and entered into on November 1, 2005 or upon the
date of full completion, by and between LA MIRADA PLAZA, LLC., a Florida Limited
Liability Company with its principal office at 3501 West Vine Street, Suite
335,  Kissimmee,  Florida  34741 (" Landlord "), and Ultimate Resort, LLC, with
its principal office at 3501 West Vine Street, Suite 225, Kissimmee, Florida
34741 (“Tenant ").
WITNESSETH:


That for and in consideration of the rentals hereinafter reserved and of the
mutual covenants and agreements hereinafter set forth, the parties hereto do
hereby mutually agree as follows:


ARTICLE I, GRANT AND TERM


SECTION 1.01   DEMISED PREMISES. The Landlord hereby leases to Tenant for the
term and upon the covenants hereinafter set forth approximately 3,005 square
feet of second floor area in La Mirada Plaza , Kissimmee, Florida  (hereinafter
"Office Building"). The Office Building is described in Exhibit "A-1" hereto,
which exhibit is incorporated herein by reference. The leased space shall
hereinafter be referred to as the "Demised Premises". The Demised Premises are
outlined in red on the site plan of the Office Building attached hereto and made
a part hereof as Exhibit "A-2", and are more particularly described as Suite 225
of the subject Office Building.


SECTION 1.02   TERM.  The term of this Lease shall be for Sixty (60)
Months  commencing November 1, 2005, or upon the date of full completion
(hereinafter referred to as {"Commencement Date"}) and expiring midnight on
October 31, 2010, unless sooner terminated in accordance with the provisions
hereof (the "Expiration Date"). The first lease year shall terminate on the 31st
day of October, 2006 next following the Commencement Date. All subsequent lease
years shall continue for twelve (12) calendar months thereafter, except the last
lease year shall terminate on the date the Lease is terminated.


ARTICLE II,   RENT AND DEPOSIT


SECTION 2.01                                                           MINIMUM
RENT.   During the entire term of the Lease, the Tenant shall pay according to
the following rent schedule:


Period
Monthly Base
   
11/01/05-10/31/06
$5,008.33 plus sales tax*
11/01/06-10/31/07
$5,258.75 plus sales tax*
11/01/07-10/31/08
$5,509.17 plus sales tax*
11/01/08-10/31/09
$5,759.58 plus sales tax*
11/01/09-10/31/10
$6,010.00 plus sales tax*


  *CAM Charges Included


payable to Landlord in equal installments, in advance, on the first day of the
month. In the event the Tenant takes occupancy of the Premises prior to the
Commencement Date outlined in Section 1.02, then the base rent for the
fractional month shall be appropriately prorated, based on a thirty (30) day
month.


SECTION 2.02   PERCENTAGE RENT.  Intentionally deleted.
 
SECTION 2.03   DEPOSIT.  No deposit is to be paid or become due during the term
of this lease.

--------------------------------------------------------------------------------


 
SECTION 2.04   PAYMENTS BY TENANT. All payments and charges required to be made
by Tenant to Landlord hereunder shall be payable in coin or currency of the
United States of America, without notice or demand, at the address indicated
herein. No payment to or receipt by Landlord of a lesser amount than the then
amount required to be paid hereunder shall be deemed to be other than on account
of the earnest amount of such obligation then due hereunder. No endorsement or
statement on any check or other communication accompanying a check for payment
of any amounts payable hereunder shall be deemed an accord and satisfaction, and
Landlord may accept such check in payment without prejudice to Landlord's right
to recover the balance of any sums owed by Tenant hereunder or to seek recovery
of possession for non-payment of the full amount due and owing the Landlord.
Tenant hereby waives any and all right to offset or charge any amount owed to
Tenant by Landlord against the guaranteed minimum rent, percentage rent or any
other monies due the Landlord under this Agreement.


SECTION 2.05   LATE CHARGE. In the event any sums required hereunder to be paid
are not received on or before the fifth (5th} calendar day after the same are
due, then, for each and every late payment, Tenant shall immediately pay, as
additional rent, a service charge equal to the greater of Seventy-Five Dollars
($75.00), or Five Dollars ($5.00) per day for each day after the due date of
such payment that such payment has not been received by Landlord, or four
percent (4%) of the amount required to be paid. Notwithstanding this service
charge, Tenant shall be in Default under this Lease if any payment required to
be made by Tenant hereunder is not paid on or before its due date. In the event
of default by Tenant in the payment of any other sums of money required
hereunder, interest at the highest rate allowed by law shall accrue on the
amount of such rental in default or other sums of money due the Landlord
hereunder, which interest shall be in addition to the service charge as herein
provided. Late charges will only apply on occasions when Landlord does not owe
Tenant sums in excess of the rent due as a result of other services performed by
Tenant for the Landlord.



ARTICLE III,   PREPARATION OF DEMISED PREMISES


SECTION 3.01   SITE PLAN. Exhibit A sets forth the general layout of development
of the Plaza. The Landlord does not warrant or represent that the Plaza will be
exactly as shown thereon. Landlord may change or alter the parking lot layout,
any of the buildings in the Plaza, may sell or lease any portions of the Plaza,
all without the consent of or notice to the Tenant.  The Landlord hereby agrees
that the relative location and actual size of the Demised Premises shall remain
substantially unchanged.


SECTION 3.02    LANDLORD'S WORK. Tenant agrees to accept the Premises in “as is”
condition. Landlord, at Its expense, shall construct the Demised Premises,
substantially in accordance with the Outline Specifications attached hereto and
made a part hereof as Exhibit A-2 (hereinafter referred to as Landlord's work).
All other work done by Landlord a Tenant's request shall be at Tenant's expense
and shall be paid for within ten (10) days after the presentation to Tenant of a
bill for such work.  The premises shall have been deemed approved and accepted
by Tenant to be in good condition and repair and any construction in or
alteration made by the landlord to the premises shall have been deemed by the
Tenant to have been completed, approved and accepted when the Tenant opens for
business in the demised premises.


SECTION 3.03   DELIVERY OF POSSESSION DATE.  On the day when Landlord's work is
substantially completed and the Demised Premises are ready for Tenant to begin
its work under Section 3.04, Landlord will give Tenant a Delivery of Possession
Date Certificate (the date specified in such Certificate is "The Delivery of
Possession Date"). Tenant agrees to take physical possession of The Demised
Premises in "As-Is" condition on such date. From and after The Delivery of
Possession Date the Tenant agrees to diligently perform Tenant's work.


SECTION 3.04   TENANTS WORK. Other than work done pursuant to section 3.02, all
work is to be performed by Tenant at its expense (hereinafter referred to as
Tenant's Work ) in accordance with Exhibit "B" attached hereto. All entry into
the Demised Premises and work done by Tenant shall be at Tenant's risk. All work
performed by Tenant shall be subject to Landlord's prior written approval and
shall be in accordance with good construction practices, all applicable laws,
insurance requirements, and Landlord's rules and regulations. Further, the
Landlord shall have no responsibility or liability for any loss or damage to any
property belonging to Tenant; the Tenant agrees to pay for all the utilities
used by Tenant prior to the Commencement Date. Tenant shall furnish all
certificates and approvals, which may be necessary so that a certificate of
occupancy for the demised premises may be issued. Copies of all such
certificates shall be delivered to Landlord. The Demised Premises shall be ready
for the opening of Tenant's business by the Commencement Date.



--------------------------------------------------------------------------------


SECTION 3.05   ALTERATIONS BY TENANT
           (a)  Tenant may not make any alterations to the Demised Premises
without the prior written consent of the Landlord. Such alterations shall be
performed in a good and workmanlike manner and in accordance with applicable
legal and insurance requirements and the terms of this Lease.
 
           (b)  In the event that any mechanics lien is filed against the
Demised Premises or Office Building as a result of any work or act of Tenant,
the same constitutes a default under the lease, Tenant, at its expense, shall
discharge the same within ten (10) days from the filing thereof. If the Tenant
fails to discharge said mechanic's s lien, Landlord may bond or pay said lien
and all sums so advanced shall be paid on demand as additional rent the Tenant
agrees to indemnify and hold the Landlord harmless from and against any and all
liabilities incurred by the Tenant or claimed or charged against the Demised
Premises on account of any claims, expenses or liens incurred by the Tenant in
connection with the premises and the Tenant shall promptly pay or otherwise
discharge any and all such calms, expenses and liens, including any mechanics
liens asserted or claimed against the premises or any part thereof.  In no event
shall the Landlord or any of the Landlord's property be liable for or chargeable
with any expense or lien for work, labor or materials used in the premises or in
any improvement or change thereof at the request of or upon the order of or to
discharge the obligation of the Tenant.
 
(c)  Prior to the commencement of any work, Tenant shall obtain public liability
and workmen's compensation insurance to cover every contractor to be employed,
and shall deliver duplicate originals of all certificates of such insurance to
Landlord for written approval.
 
(d)  If, in an emergency, it shall become necessary to make repairs required to
be made by Tenant Landlord may re-enter the Demised Premises and proceed to have
such repairs made and pay the costs thereon Tenant shall pay the Landlord the
cost of such repairs on demand as additional rent.
 
(e)  All alterations, additions and improvements to the premises, whether
performed or constructed by Tenant or Landlord, shall immediately become the
exclusive property of the Landlord regardless of the manner affixed or attached
to the premises, and shall be surrendered with the premises at the termination
of the Lease.  All trade fixtures installed by the Tenant shall be new or
completely reconditioned.  Tenant may remove said trade fixtures from the
Demised Premises at any time and from time to time during the Lease term, but
the right of such removal is subject to the Tenant not being in default under
any of the terms and conditions of this Lease and satisfactory repair of any
damage to the Demised Premises caused by Tenant's removal of any such trade
fixtures prior to the termination or expiration of the Lease term.



ARTICLE IV,   CONDUCT OF BUSINESS


SECTION 4.01   USE.   The Tenant shall use and occupy the Demised premises for
the following purposes only, and for no other purpose; Vacation Destination
Club.


SECTION 4.02   OPENING; ESTOPPEL CERTIFICATE.  The Tenant agrees to open for
business to the public following thirty (30) days following the Delivery of
Possession Date and thereafter conduct its regular business operations
continuously on all days and at all hours during which the Office Building Is
open for business. From time to time and upon five (5) days notice, Tenant
agrees to execute and deliver a written acceptance/estoppel certificate
confirming that Tenant has accepted the Demised Premises and such other acts
relative to this Lease as Landlord or any mortgagee of the Plaza may request to
be confirmed.



--------------------------------------------------------------------------------


SECTION 4.03   UTILITIES/HVAC.  The Tenant, at its expense, shall arrange for
and pay all costs of and charges for all utilities and services provided or used
In or at the Demised Premises, commencing with the Delivery of Possession Date
and throughout the term of this Lease. Tenant shall pay directly to the public
utility companies the cost of any installation of any and all such utility
services.  The Tenant agrees to indemnify and hold harmless the Landlord from an
against any and all claims arising from the installation and maintenance of such
utility services and from all costs and charges for utilities consumed on or by
the Demised Premises. Should the Landlord decide to use a master meter for any
utility service, the usage of such utility service shall be allocated to the
Tenants on a ratio of square footage of the Tenant's demised premises to that of
the total square footage serviced by such meter.  Should sewage service be
provided to the Demised Premises via a septic tank or sewage package plant and
should such sewer lines be constructed in the locale of the shopping center, and
should any government agency having jurisdiction over same require the
connection of the Demised Premises to such facilities, the Tenant shall pay the
cost of such connection, including related impact and/or tap fees assessed on a
pro-rata basis based on the ratio of square footage of the Demised Premises to
the ratio of the square footage being tied to such utilities. Notwithstanding
the above, should the Tenant's usage of the Demised Premises require an increase
in impact and/or tap fees above the rates charged for a minimum usage retail
outlet, then in that event the Tenant shall pay such additional expense.


SECTION 4.04   SIGN.  Tenant shall install and maintain one (1) sign affixed to
the front of Demised Premises, subject to the written prior approval of
landlord, and legal and insurance requirements.  The Tenant's sign shall be
consistent with the specifications and requirements contained In Exhibit
"C" attached hereto.  Tenant shall pay for all costs in connection with such
sign and shall be responsible for the cost of proper installation and removal
thereof and any damage caused to the Demised Premises thereby.  In the event
Landlord deems it necessary to remove such sign then Landlord shall have the
right to do so.  No additional signs, which can be seen from the exterior of the
Demised Premises, shall be installed without the prior written consent of the
Landlord.


SECTION 4.05   TENANT'S  WARRANTIES.  The Tenant warrants, represents, covenants
and agrees to:  (i) keep the Demised Premises and any platform or loading dock
used by Tenant in a neat and clean condition, keep sidewalks and alleys
adjoining the premises free and clear of rubbish and shall store all trash and
garbage within the premises and shall arrange for regular pickup and removal
thereof; (ii) pay, before delinquent, any and all taxes, assessments and public
charges imposed upon Tenant's business or fixtures, and pay when due all fees of
similar nature; (iii) observe all rules and regulations established by Landlord
for all tenants in the Plaza; (iv) observe all restrictive covenants of record
which are applicable to the Plaza, provided the same do not prohibit Tenant's
permitted use of  the Demised Premises; (v) not use the parking areas or
sidewalks or any space outside the Demised Premises for marketing, display,
sale, storage, or any other similar undertaking; (vi) not use any advertising
medium or sound devises inside the Demised Premises which may be heard outside
the Demised Premises, or permit any objectionable odors to emanate from the
Demised Premises; (vii) keep the Demised Premises sufficiently heated to prevent
freezing of water in pipes and fixtures in and about the Demised Premises;
(viii) keep the temperature within the Demised Premises at such levels as may be
required by any federal, state or local laws, ordinances, or regulations; (ix)
maintain a full and complete stock of merchandise so as to attain the highest
possible Gross Sales; (x} prohibit the burning of any trash of any kind in or
about the building nor shall the Tenant permit rubbish, refuse or garbage to
accumulate nor permit any fire or health hazard to exist on or about the
premises.


SECTION 4.06   LEGAL REQUIREMENTS.  Tenant shall, at its own expense, comply
with all laws, orders, ordinances and with directions of public officers
thereunder, and all notices from Landlords mortgagee respecting all matters of
occupancy, condition or maintenance of the Demised Premises, whether such orders
or directions shall be directed to Tenant or Landlord, and Tenant shall hold
Landlord harmless from any and all costs or expenses on account thereof.  Tenant
shall procure and maintain all licenses and permits legally necessary for the
operation of Tenant's business and allow Landlord to inspect them on request.



--------------------------------------------------------------------------------


ARTICLE V,   COMMON AREA


SECTION 5.01   USE.   During the term of this Lease Tenant is granted, subject
to Landlord's rules and regulations, the non-exclusive license to permit its
customers and invitees to use the sidewalks, customer parking areas, the
entrance and exit ways designated by Landlord for access to the Demised Premises
from a public street or highway. Landlord shall have the following rights with
respect to the common areas throughout the term hereof: (i) to close all or any
portion thereof temporarily to discourage non-customer use; and (ii) to modify
the traffic flow pattern and layout of parking spaces and entrances and exits to
adjoining public streets. Notwithstanding anything contained herein to the
contrary, all common areas shall at all times be subject to the exclusive
control, administration and management of Landlord, in Landlord's sole
discretion.


SECTION 5.02   MAINTENANCE.  Landlord agrees to maintain and keep in good
service and repair all common areas.


ARTICLE VI.   REPAIRS AND MAINTENANCE


SECTION 6.01   LANDLORD'S OBLIGATIONS.  Landlord shall keep in good repair the
sewer and water lines servicing the Demised Premises, and the structural
supports of the buildings.


SECTION 6.02   TENANT'S OBLIGATIONS.  Except as stated in Section 6.01, Tenant,
at its expense, shall (i) make all repairs and replacements and perform all
maintenance work that is necessary, including heating and air conditioning, in
order to keep the Demised Premises in good order and repair and in a safe and
dry tenantable condition; (ii) Install and maintain such fire protection devices
as may be required by any governmental body or insurance underwriter for the
Plaza; (iii) provide trash storage and removal services, except that if
Landlord, at its sole discretion, shall provide trash services. Tenant shall be
obligated to use and pay for same within ten (10) days of being billed
therefore; and (iv) change the Tenant's air conditioning filter five (5) times a
year and have the Tenant's air conditioner and heater serviced two (2) times per
year. Notwithstanding any contrary provision of this Article VI, Tenant, at its
expense, shall make any and all repairs to the Demised Premises as may be
necessitated by any break-in, forcible entry, or other trespass into or upon the
Demised Premises, regardless of whether or not such entry and damage is caused
by the negligence or fault of Tenant or occurs during or after business
hours.  The plumbing facilities shall not be used for other than its intended
purpose. The expense of any breakage, stoppage or damage resulting from a
violation of this provision shall be borne by the Tenant who shall have caused
same. All such repairs to be made by the Tenant hereunder shall be made promptly
at Tenant's expense.




ARTICLE VIII.   INSURANCE, INDEMNITY AND LIABILITY


SECTION 8.01   LANDLORD'S OBLIGATIONS. Landlord shall obtain and maintain during
the term of this Lease, fire and extended coverage insurance, insuring against
all reasonable perils and liabilities, for eighty percent (80%) of the
replacement value of the Demised Premises and Landlord's Work. Such insurance
shall be issued by an insurance company licensed to do business in the
jurisdiction to which the Plaza is located. Tenant shall reimburse Landlord for
its proportionate share of such insurance cost as a portion of the Common Area
Expenses described in Article V.


SECTION 8.02   TENANT'S OBLIGATIONS.


(a) Tenant at Tenant's sole cost and expense shall obtain and maintain for the
term of this Lease, insurance policies providing the following coverage: (i)
Tenant's fixtures equipment furnishings merchandise and other contents in the
Demised Premises for the full replacement value of said items; (ii) all perils
included fin the classification are and extended coverage under insurance
industry practices in the jurisdiction in which the Plaza is located; (iii)
plate glass insurance; and (iv) comprehensive general liability insurance naming
Landlord, any mortgagee and master lessor as additional insureds which policy is
to be in the minimum amount of Five Hundred Thousand Dollars ($500,000.00) with
respect to any one person in the minimum amount of One Million dollars
($1,000,000.00) with respect to any one accident and in the minimum amount of
One Hundred Thousand Dollars ($100,000.00) with respect to property damage.
Tenant shall deliver to Landlord certificates of insurance or duplicate
originals of each such policy.  The limits for insurance policies as required
above shall not be construed as limitations on the liability of the Tenant.
 

--------------------------------------------------------------------------------


(b) The policy described in this Section 8.02 shall: (i) be acceptable to the
Landlord in Landlord's sole discretion in form and content; (ii) contain an
express waiver of any right of subrogation by the insurance company against the
Landlord, Landlord's agents and employees; (iii) contain a provision that it
shall not be canceled and that it shall continue in full force and effect unless
Landlord has received at least thirty (30) days prior written notice of such
cancellation or termination; and (iv) not be materially changed without prior
notice to the Landlord.
 
(c) Tenant shall not permit to be done any act which will invalidate or be in
conflict with the fire insurance policies covering the Plaza or any other
insurance referred to in this Lease.  Tenant will promptly comply with all rules
and regulations relating to such policies. If the acts of Tenant or its
employees or agents shall increase the rate of Insurance referred to in this
Lease such increases shall be immediately paid by Tenant as additional rent.


SECTION 8.03   COVENANTS TO HOLD HARMLESS.


(a) Landlord and Tenant each hereby release the other, its officers, directors,
employees, and agents from any and all liability or responsibility for any loss
or damage to the extent property is covered by valid and collectable fire
insurance with standard and extended coverage endorsement even if such fire or
other casualties shall have been caused by the fault or negligence of the other
party or any one for whom such party may be responsible. Tenant agrees to pay
the increased insurance cost if any resulting from such release.
 
(b) Tenant hereby indemnifies and agrees to hold harmless and shall defend
Landlord from and against any and all claims that arise from or in connection
with the possession use occupation management repairs maintenance or control of
the Demised Premises or any portion thereof and any sidewalks adjoining same
including the loss theft or damage to any property of the Tenant or others
including fixtures inventory and merchandise on the demised premises Tenant
shall at its own cost and expense defend any and all actions which may be
brought against Landlord any mortgagee or master lessor with respect to the
foregoing.  The Tenant shall pay satisfy and discharge any and all judgments
orders and decrees which may be recovered against Landlord any mortgagee or
master lessor in connection with the foregoing.  The Landlord shall not be
liable for any damage or injury caused to any person or property by reason of
the failure of the Tenant to perform any of Its covenants or agreements
hereunder nor for such damage or injury caused by reason of any defect in the
premises now or in the future existing nor for any damage or injury caused by
any present or future defect in plumbing wiring or piping in the store space or
any part of the Demised Premises.


SECTION 8.04   LIABILITY OF LANDLORD TO TENANT. Except with respect to any
damages resulting from the gross negligence of Landlord its agents or employees
Landlord shall not be liable to Tenant, its agents, employees or customers for
any damage loss compensation accident or claims whatsoever.



ARTICLE IX.   DESTRUCTION OF DEMISED PREMISES


SECTION 9.01.   Subject to the provisions of Section 9.02 if the Demised
Premises shall be partially damaged by any casualty covered by Landlord's
insurance policy Landlord shall repair the same to their condition at the time
of the occurrence of the damage and the minimum rent shall be abated
proportionately as to that portion of the Demised Premises rendered
untenantable; provided however Landlord shall not be obligated to commence such
repair until insurance proceeds are received by Landlord and Landlord's
obligation hereunder shall be limited to the application of the proceeds
actually received by Landlord under its insurance policy which have not been
required to be applied towards the reduction of any indebtedness secured by a
mortgage covering the Plaza and any portion thereof.



--------------------------------------------------------------------------------


SECTION 9.02.                                If the Demised Premises (i) are
rendered wholly untenantable; or (ii) should be damaged as a result of the risk
which is not covered by Landlord's insurance; or (iii) should be damaged in
whole or in part during the last two (2) years of the Term or of any renewal
term hereof; (iv) or the building of which it is a part whether the Demised
Premises are damaged or not or all of the buildings which then comprise the
Plaza should be damaged to the extent of fifty (50%) percent or more of the then
monetary value thereof; (v) or if any or all of the buildings or common area of
the Plaza are damaged whether or not the Demised Premises are damaged to such an
extent that the Office Building cannot in the sole judgment of Landlord be
operated as an integral unit then or in any such events Landlord may either
elect to repair the damage or may terminate this Lease by notice of termination
within One Hundred Eighty (180) days after such event and thereupon this Lease
shall expire and Tenant shall vacate and surrender the Demised Premises to
Landlord. Tenant's liability for rent subject to the provisions regarding
abatement of minimum rent contained in Section 9.01 shall continue until the
date of termination of this lease.


SECTION 9.03.   In the event Landlord elects to repair the damage insurable
under Landlord's policies any abatement of rent shall end five (5) days after
notice by Landlord to Tenant that the Demised Premises have been repaired. If
the damage is caused by negligence of Tenant or its employees, agents, invitees,
or concessionaires, there shall be no abatement of rent. Unless this Lease is
terminated by Landlord Tenant shall repair and re-fixture the interior of the
Demised Premises in a manner and at least a condition equal to that existing
prior to its destruction or casualty and the proceeds of all insurance carried
by Tenant on its property and improvements shall be held in trust by Tenant for
the purpose of said repair and replacement.


ARTICLE X,   CONDEMNATION


SECTION 10.01   EMINENT DOMAIN. If the whole of the Demised Premises or more
than twenty five percent (25%) of the floor area of the Demised Premises shall
be taken or condemned by any competent government authority then either party
may elect to terminate this Lease by giving notice to the other party not more
than sixty (60) days after the date on which such title shall vest in the
authority.  If the parking facilities are reduced below the minimum parking
requirements imposed by the applicable authorities Landlord may elect to
terminate this Lease by giving Tenant notice within one hundred twenty (120)
days after such taking. In addition if any Major Tenant shall terminate its
lease with the Landlord pursuant to the taking of its store Landlord may
terminate this Lease on written notice to Tenant within sixty (60) days after
notice to Landlord that a Major Tenant is terminating its lease.  In case of any
taking or condemnation whether or not the term of this Lease shall cease and
terminate the entire award shall be the property of Landlord. Tenant may file
such claims as are permitted by law for the loss of its leasehold interest
business dislocation damages moving expenses and other damages caused by such
taking or appropriation provided that such claim shall not interfere in any
manner with any claim the Landlord may have pursuant to such taking or
appropriation. The Tenant in no event shall have any claim against the Landlord
for the value of any unexpired term of the Lease.


SECTION 10.02   RENT APPORTIONMENT. Tenants obligation to pay Minimum Rent shall
be apportioned or end as the case may be as of the date of vesting of title or
termination of this Lease.  Any purchase of all or a portion of the Plaza in
lieu of a taking or condemnation under powers of eminent domain shall be a
taking or condemnation thereof.



ARTICLE XI,   ASSIGNMENT, SUBLETTING AND ENCUMBERING
LEASE


Tenant shall not transfer, assign, mortgage or encumber this Lease or sublet or
permit the Demised Premises to be used by others, without the prior written
consent of Landlord. In the event Tenant shall be a corporation, any transfer,
sale, pledge, or other disposition of a material stock interest of the Tenant
shall be deemed an assignment of this Lease. If this Lease is assigned or if the
premises or any part thereof is sublet or occupied by anyone other than the
Tenant without the express written consent of the Landlord, the Landlord may
collect rent from the assignee, subtenant, or occupant and apply the net amounts
collected to all rent herein reserved, but no assignment, subletting, occupancy
or collection shall be deemed a waiver of the covenants contained herein or the
acceptance of the assignee, subtenant or occupant as Tenant or a release of the
performance of the covenants of the Tenant s part herein contained. In the event
Landlord's written consent is given to an assignment or subletting, the Tenant
and any guarantor shall nevertheless remain liable to perform all covenants and
conditions hereof and to guarantee such performance by the assignee or
subtenant. It the Landlord shall consent to an assignment of this Lease, no
further or additional assignments may be made without the prior written consent
of the Landlord.



--------------------------------------------------------------------------------


ARTICLE XII,   SUBORDINATION AND FINANCING


SECTION 12.01   SUBORDINATION.  This Lease and Tenants tenancy hereunder shall
be subject and subordinate at all times to the lien of any mortgage deed of
trust (including any renewals, modifications, extensions, or future advances
thereof), or other method of financing or refinancing, now or hereafter placed
upon the interest of the Landlord and the demised premises. Tenant agrees to
execute and deliver such instruments as may be desired by Landlord or by any
mortgage subordinating this Lease to said lien.


SECTION 12.02   ATORNMENT.  If, and so long as this Lease is in full force and
effect, then at the option of the mortgagee; (i) this Lease shall remain in full
force notwithstanding (A) a default under the mortgage by Landlord (B) failure
of Landlord to comply with this Lease (C) a defense to which Tenant might be
entitled against Landlord under this Lease or (D) any bankruptcy or similar
proceedings with respect to the Landlord, (ii) if any such mortgagee shall
become possessed of the Demised Premises, Tenant shall be obligated to such
mortgagee to pay to it the rentals and other charges due hereunder and to
thereafter comply with all the terms of this Lease; (iii) if any mortgagee or
purchaser at a private or public sale shall become possessed of the Demised
Premises, Tenant shall, without charge, attorn to such mortgagee or purchaser as
its landlord under this Lease.


SECTION 12.03   FINANCING.  In the event the construction lender, land lessor,
or the permanent lender for the Shopping Center requires as a condition to
financing modifications to this Lease, provided such modifications are
reasonable, do not adversely affect Tenant, do not materially alter the approved
working plans and do not increase the rentals and other sums to be paid
hereunder, the Landlord shall submit to Tenant a written amendment with such
required modifications and if Tenant fails to execute and return within ten (10)
days thereafter the amendments that have been submitted, then the Landlord shall
have the right to cancel this Lease, upon written notice to Tenant.






ARTICLE XIII,  DEFAULTS.


SECTION 13.01   ELEMENTS OF DEFAULT.   If any one or more of the following
events occur, said event or events shall hereby be classified as a Default:


 
(a)
if Tenant or any guarantor of Tenant's obligations hereunder shall make an
assignment for the benefit of creditors or file a petition in any state court in
bankruptcy reorganization composition or make an application in any such
proceedings for the appointment of a trustee or receiver for all or any portion
of its property;



 
(b)
if any petition shall be filed under the state law against Tenant or any
guarantee of Tenant's obligations hereunder in any bankruptcy reorganization or
insolvency proceeding and said proceedings shall not be dismissed or vacated
within thirty (30) days after such petition is filed;




--------------------------------------------------------------------------------


 
(c)
if a receiver or trustee shall be appointed under state law for Tenant or any
guarantor of Tenant's obligations hereunder for all or any portion of the
property of either of them and such receivership or trusteeship shall not be set
aside within thirty (30) days after such appointment;



 
(d)
if Tenant refuses to take possession of the Demised Premises at the Delivery of
Possession Date or fails to open its doors for business within thirty (30) days
following the Delivery of Possession Date as required herein or vacates the
Demised Premises and permits the same to remain unoccupied and unattended;



 
(e)
if Tenant is a corporation if any part or all of its stock representing
effective voting control of Tenant shall be transferred so as to result in a
change in the present effective voting control of Tenant such change is not
consented to in writing by Landlord; provided however this provision shall not
apply if Tenant is a publicly traded corporation or if the transfer of shares of
stock is to any one or more individuals in the Tenant's immediately family.



 
(f)
if Tenant fails to pay Minimum Rent, Percentage Rent, Fund contribution, its
share of Common Area Expenses or any other charges required when same shall
become due and payable and such failure continues for five (5) days;



 
(g)
if Tenant shall fail to perform or observe any terms and conditions of this
Lease and such failure shall continue for ten (10) days after written notice
from Landlord (except that such ten (10) day period shall be automatically
extended for such additional period of time as is reasonably necessary to cure
such default if such default cannot be cured within such period provided that
Tenant is in the process of diligently curing same. This provision shall not
apply to monetary obligations the nonperformance of which is covered under
sub-paragraph (f)



 
(h)
if Tenant shall be given three (3) notices of Default under Section 13.01 (f) or
(g), notwithstanding any subsequent cure of the noticed Default; or



 
(i)
if any execution levy attachment or other legal process of law shall occur upon
Tenant's goods fixtures or interest in the Demised Premises.



SECTION 13.02   LANDLORD'S REMEDIES.


 
(a)
NON MONETARY DEFAULT. Upon the occurrence of any Default (other than 13.01 (f))
Landlord may give written notice of such Event of Default to Tenant and in such
event Tenant shall immediately upon the giving of such written notice and
continually and diligently thereafter pursue Tenant's obligations in question
and seek to cure such Event of Default but in any event Tenant shall have a
maximum of Ten (10) days in which to cure the complaint of Event or Events of
Default. Upon the failure of Tenant to cure any Event of Default within the time
hereinbefore provided, or if Tenant shall fail to diligently and continually
seek to remedy any complaint of Event of Default (other than 13.01 (f) ),
Landlord may declare the rights of Tenant under this Lease terminated and at an
end by giving written notice of such termination of Tenant's rights to Tenant
and Tenant shall thereupon immediately quit and surrender the Leased Premises to
Landlord remaining liable, nevertheless, to Landlord as hereinafter provided.
Upon Landlord s termination of Tenant's rights hereunder, Landlord shall be
entitled to apply the security deposit specified in Section 2.03 hereof to its
own purposes without thereby diminishing or affecting any of Tenant's
obligations hereunder for the payment of Minimum Rent or Percentage Rent or
other charges, and Landlord may immediately, or at any time thereafter re-enter
the Demised Premises and remove all persons and all or any property therefrom by
any suitable action or proceeding at law, or otherwise, without being liable for
any prosecution therefore; or damages resulting therefrom and repossess and
enjoy the Demised Premises, together with all additions, alterations and
improvements, to which remedies and acts Tenant specifically consents. In the
event of such re-entry, Landlord may, at its option, repair, alter, remodel and
change the character of the Demised Premises as it may deem fit, and at any time
re-let the Demised Premises or any part or parts thereof, as the agent of Tenant
or otherwise. The exercise of Landlord of any right granted hereunder shall not
relieve Tenant from the obligation to make all payments of Minimum Rent,
Percentage Rent or other charges, and to fulfill all other covenants required by
this Lease, at the time and in the manner provided herein. Tenant throughout the
remainder of the Term hereof shall pay Landlord, no later than the last day of
each month during the term, the then current excess, if any of the sum of the
unpaid rentals and costs to Landlord resulting from such default by Tenant over
the proceeds, if any, received by Landlord from a re-letting of the Demised
Premises, if any.  Landlord shall not be required to re-let the Demised Premises
nor exercise any other right granted to Landlord hereunder, nor shall Landlord
be under any obligation to minimize Tenant's loss as a result of Tenant’s
default.  If Landlord attempts to re-let the Demised Premises, Landlord shall be
the sole judge as to whether or not a proposed Tenant is suitable and
acceptable. Recovery of possession for the account of Tenant shall not waive or
impair Landlord’s absolute right to thereafter terminate this Lease at any time
without further notice to Tenant. In addition to the foregoing rights and
remedies of the Landlord upon termination of Tenant’s rights under the Lease,
the Landlord shall have the option to accelerate all current and future monetary
obligations of the Tenant, including remaining installments of rent and such
accelerated amounts shall be construed as liquidated damages and shall
constitute a debt provable in bankruptcy or receivership.  Such accelerated
unpaid rent shall accrue interest at the highest rate allowed by law until paid
in full. This Section 13.02 shall apply to any renewal or extension of this
Lease, and if Tenant shall default hereunder prior to the date fixed as the
commencement of any renewal or extension of the Lease, Landlord may cancel such
renewal or extension agreement by ten (10) days written notice to Tenant.




--------------------------------------------------------------------------------


 
(b)
MONETARY DEFAULT. Upon Tenant's failure to pay the Minimum Rent or Percentage
Rent or any other payment provided under the Lease (whether or not treated as
additional rents) on its due date, Landlord shall provide three (3) days written
notice to Tenant requiring payment in full of all sums then due and owing or
possession of the Demised Premises. Unless payment of delinquent sums be
forthcoming from Tenant said three (3) days period, in cash or cashier's check
drawn on local funds, Landlord shall have the absolute right to immediately file
legal proceedings to recover possession of the Demised Premises as well as any
unpaid rents or other sums owing from Tenant. In any processory action by
Landlord based upon Tenant's non-payment of rent or other charges as required
hereunder, Tenant expressly waives any defense other than payment. Tenant's
obligation to pay rent is independent of any duty or obligation of the Landlord
under this Lease.  In addition, Landlord shall be entitled, as a matter of
strict legal right, to enforce his rights as Landlord under the distress for
rent proceedings provided by Florida Statutes 83. 11 et. seq., and in
furtherance thereof, Tenant hereby expressly waives any right to personal
service of the writ of distress and consents and agrees that such writ shall be
binding and legally enforceable on Tenant if the same is served upon Tenant by
posting the writ of distress on the main door of the Demised Premises or if the
writ is served as provided for in the manner of delivery of other notices under
Article XIX (b) hereafter. The rights of Landlord under this Subsection (b) of
Section 13.02 shall be cumulative and in addition to the rights of Landlord as
specified in Subsection (a) of Section 13.02, including the right of rental
acceleration, and any other rights or remedies provided under the law.



SECTION 13.03   ABANDONMENT OF PREMISES. "Abandonment" hereunder shall be deemed
to include but shall not be limited to either (a) any vacancy of the Demised
Premises by Tenant for ten (10) consecutive days without Landlord's prior
written consent, or (b) non-operation of the Tenant's business in the Demised
Premises for a period of ten (10) consecutive days without Landlord's prior
written consent.


          In the event of Tenant's abandonment of the Demised Premises as
hereinabove defined, Landlord shall provide Tenant with five (5) days notice of
Landlord's intention to re-enter and repossess the Demised Premises, said notice
to be conspicuously posted on the Demised Premises, without recourse to further
legal proceedings, unless Tenant objects within said five (5) day period. Should
Tenant not object within the said five (5) day period, Landlord shall have the
absolute right to re-enter the Demised Premises without legal proceedings and
without being liable for any prosecution therefore or damages resulting
therefrom, and repossess and enjoy the Demised Premises, together with all
additions, alterations and improvements, to which remedies and acts the Tenant
specifically consents. Thereafter, Landlord shall be entitled to the same rights
and remedies as if said re-entry and repossession had occurred pursuant to legal
action and as more specifically defined in Section 13.02.



--------------------------------------------------------------------------------


SECTION 13.04   ABANDONMENT OF PERSONAL PROPERTY.  Should Tenant fail to remove
Its personal property upon abandonment, expiration, termination or recovery of
possession by the Landlord, then upon such abandonment, expiration, termination
or recovery of possession and after five (5) days notice to Tenant to remove its
property, said notice to also be conspicuously posted on the Demised Premises,
all personal property of any nature then remaining on the premises shall be
deemed abandoned and title thereto shall vest exclusively in the Landlord.
Landlord may thereafter remove and dispose of or liquidate said personal
property as Landlord may deem proper in its sole and absolute discretion,
provided, however, the proceeds of any sale or liquidation of such property
shall be applied first to reduce any sums owed by Tenant to Landlord, including
storage costs, attorney's fees and any other expenses incurred by Landlord
resulting from such abandonment and any sums remaining shall be returned to
Tenant. Tenant hereby waives and agrees to indemnify and hold Landlord harmless
from any claim for loss or damage arising from Landlord's dealing with Tenant's
property pursuant to the terms of this paragraph.


SECTION 13.05   DEFAULT BY LANDLORD.  Landlord shall in no event be in default
in the performance of any of its obligations contained in this Lease unless and
until Landlord shall have failed to perform such obligation within thirty (30)
days, or such additional time as is reasonably required to correct any such
default, after written notice by Tenant to Landlord properly specifying wherein
Landlord has failed to perform any such obligation. Notwithstanding any default
by Landlord, Tenant shall not be excused from the obligation to pay all rents
and charges required under this Lease as the same become due.


ARTICLE XIV, RIGHT OF ACCESS


        Landlord may, enter upon the Demised Premises for the purpose of
inspecting, making repairs, curing defaults, replacements or alterations, and
showing the Demised Premises to prospective purchasers or lessees.


ARTICLE XV, DELAYS


        Landlord shall be excused for the period of any delay in the performance
of any obligations hereunder when prevented from so doing by cause or causes
beyond Landlord s control which shall include, without limitation, all labor
disputes, civil commotion, war, war-like operations, invasion, rebellion,
hostilities, military or usurped power, sabotage, governmental regulations or
controls, fire or other casualty, inability to obtain any material, services,
insurance proceeds, or financing or through acts of God.



ARTICLE XVI, END OF TERM


SECTION 16.01   RETURN OF DEMISED PREMISES.  Upon the expiration or termination
of this Lease, as provided for herein, Tenant shall quit and surrender the
Demised Premises in good order, broom clean, normal wear and tear and acts of
God expected, to the Landlord. Subject to the other terms of this Lease, Tenant
shall, at its expense, remove all property of Tenant, all alterations to the
Demised Premises not wanted by Landlord, and repair all damage caused by such
remodeling and return the Demised Premises to the condition in which they were
prior to the installation of the articles so removed.
 
SECTION 16.02   HOLDING OVER. If Tenant shall hold possession of the Demised
Premises after the expiration or termination of this Lease, Tenant shall be
deemed to be occupying the Demised Premises as a tenant from month-to-month at
double the Minimum Rent and Percentage Rent in effect during the last lease year
Immediately proceeding such hold over.



--------------------------------------------------------------------------------


ARTICLE XVII, COVENANT OF QUIET ENJOYMENT


Landlord covenants that if Tenant is not in default, and so long as Tenant pays
the rent and all other charges provided for herein, and performs all of Its
obligations provided for herein, Tenant shall at all times during the term
hereof peaceably have, hold and enjoy the Demised Premises, without any
interruption or disturbance from Landlord, or anyone Claiming through or under
the Landlord, subject to the terms hereof.


ARTICLE XVIII, MISCELLANEOUS


 
(a)
This Lease contains the entire agreement between the parties hereto and there
are no promises, agreements, conditions, undertakings or warranties or
representations, oral or written, between them or other than as set forth
herein. If any provisions of this Lease shall be invalid or unenforceable, the
remainder of the Lease shall not be affected thereby and each provision of this
Lease shall be valid and be enforced to the fullest extent permitted by law.



 
(b)
No notice or other communications given under this Lease shall be effective
unless the same is in writing and is delivered in person or mailed by registered
or certified mail, return receipt requested, first class, postage prepaid,
addressed:




 
(1)
if to Landlord:   See Page 1
or to such other address as Landlord shall designate by giving notice thereof to
Tenant.
 
(2)
if to Tenant: See Page 1

 
or such other address as Tenant shall designate by giving notice thereof to
Landlord.  The date of service of any notice given by mail shall be the date on
which such notice is deposited in the U.S. mail.



 
(c)
It is the intent of the parties hereto that all questions with respect to the
construction of this Lease and the rights and the liabilities of the parties
hereto shall be determined in accordance with the laws of the jurisdiction in
which the Plaza is located.



 
(d)
This Lease shall bind and inure to the benefit of the parties hereto and their
respective legal representatives successors and assigns.



 
(e)
There shall be no personal liability on the Landlord or any successor with
respect to any provisions of this Lease. Tenant shall look solely to the equity
of the then owner of the Demised Premises for the satisfaction of any remedies
of the Tenant in the event of a breach by Landlord of any of its obligations
hereunder.



 
(f)
Tenant warrants and represents that there was no broker or agent instrumental in
consummating this Lease. Tenant agrees to indemnify and hold Landlord harmless
against any claims for brokerage or other commissions arising by reason of a
breach by Tenant of this representation and warranty.



 
(g)
The Landlord hereunder shall have the right to freely assign this Lease without
notice to or the consent of Tenant.



 
(h)
The terms of this Lease shall not be interpreted to mean that the Landlord and
Tenant are partners or joint ventures.
     

 
(i)
Tenant hereby expressly waives for itself and all persons claiming by or through
it any right of redemption or for the restoration of the operation of this Lease
under any present or future law in case Tenant shall be dispossessed for any
cause.




--------------------------------------------------------------------------------


 
(j)
This Lease does not guarantee a continuance of light and air over any property
adjoining the premises and the reference herein or otherwise made to the plan
setting forth the general layout of the building parking areas and other
improvements shall not be deemed to be a warranty or representation. The
Landlord reserves the right from time to time to make changes additions and
eliminations in and to the proposed or completed buildings the other Tenants or
in the common areas in the Office Building.



 
(k)
In the event that any litigation is commenced between the parties hereto
concerning this Lease or the rights and duties of either party in relation
thereto or in the breach of any of the terms and conditions of this Lease by the
Landlord or Tenant the party prevailing in such litigation shall be entitled in
addition to such other relief as may be determined by the court in such
litigation reasonable attorneys fees and reimbursement of all costs and expenses
of such litigation. Each party hereby waives trial by jury as to any and all
such litigation .



 
(I)
It is expressly agreed between Landlord and Tenant that time is of the essence
in performance of all terms and provisions of this agreement.
       
(m)
If the Tenant shall make any default or defaults under this Lease the Landlord
may at its election without waiving any claim for breach of agreement cure such
default or defaults for the account of the Tenant. The cost to the Landlord
thereof shall be due and payable on demand and shall be deemed a reimbursement
hereunder payment of which shall be enforceable as rent or as other monies due
Landlord and shall be added to the installment of rent next accruing or any
subsequent installment of rent at the election of the Landlord. The Landlord
shall not be responsible to the Tenant for any loss or damage resulting in any
manner by reason of its undertaking any acts in accordance with the provisions
of this Lease.

 
 
(n)
The failure of the Landlord to insist in any one or more instances upon the
strict performance of any of the covenants or agreements in this Lease or to
exercise any option herein contained shall not be construed as a waiver or a
relinquishment for the future of such covenant agreement or option but the same
shall continue and remain in full force and effect. The receipt by the Landlord
of rent or any other money due hereunder with knowledge of the breach of any
covenant or agreement hereof by Tenant shall not be deemed a waiver of such
breach and no waiver by the Landlord of any provision hereof shall be deemed to
have been made unless expressed in writing and signed by the Landlord.



Balance of page intentionally blank









--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, and intending that this Lease be a sealed instrument,
Landlord and Tenant have executed this Lease under seal on the date hereinabove
set forth.


Signed, sealed and delivered
In the presence of:
 

   
LANDLORD:  LA MIRADA PLAZA, LLC
             
/s/ Lisa Caraglio
  /s/ James Tousignant    
Witness As to Landlord    
  BY:        James Tousignant, Managing Member              
Date: 7/22/05
 
 
              /s/ Anthony Brown  
Date: 7/22/05
    Witness As to Landlord  
 
 
 
 
       
Date: 7/22/05
                 

   
TENANT: Ultimate Resort, LLC
             
/s/ Lisa Caraglio
  BY:   /s/ Phil Callaghan    
Witness As to Tenant 
 
Phil Callaghan
 
           
Date: 7/22/05
 
ITS:______________________
        Chief Financial Officer     /s/ Anthony Brown  
Date: 7/22/05
    Witness As to Tenant  
 
 
 
 
       
Date: 7/22/05
                 

 



--------------------------------------------------------------------------------






EXHIBIT “A-1”







--------------------------------------------------------------------------------


 
EXHIBIT "A-2"




The Demised Premises is being taken as-is.  Landlord has no obligation to
provide improvements.  The plan below outlines the current suite layout as
delivered to Tenant.





--------------------------------------------------------------------------------



 
EXHIBIT "B"
TENANT'S WORK


         Tenant, at its sole cost and expense, shall perform all work other than
that to be performed by Landlord as set forth in Section 3.02 required to
complete the Demised Premises to a finished condition ready for the conduct of
business therein.


           Prior to commencement of Tenant's Work, Tenant shall submit to
Landlord for Landlord's approval complete plans and specifications for such work
and, upon Landlord's approval of same, said plans and specifications shall be
incorporated into and become a part of this Lease Agreement.









--------------------------------------------------------------------------------


 
EXHIBIT "C"
SIGN SPECIFICATIONS


The installation of a sign and costs incurred shall be the responsibility of the
Tenant.  Sign construction is to be completed in compliance with the
instructions limitations and criteria contained in this Exhibit.


 
1.
It is intended that the signage of the stores in the Office Building shall be
developed in an imaginative and varied manner and although previous and current
signing practices of the Tenant will be considered they will not govern signs to
be installed in the Building.



 
2.
Each Tenant will be required to identify its premises by a sign.



 
3.
Sign drawing shall clearly show graphic as well as construction and attachment
details.  Full information regarding electrical requirements and brightness is
to also be included.



 
4.
Three (3) copies of sign drawings shall be submitted to Landlord.



 
5.
The wording of signs shall be limited to Tenants Trade Name only and approved
“sell copy”



 
6.
Tenant will be permitted one sign only to be located on his Window Front.



 
7.
All signs shall have concealed attachment devices, clips, wiring, transformer, 1
tubes and ballast.



 
8.
Sign letters or components shall not have exposed neon or other lamps. All light
source shall be internal and concealed consisting of 13 to 15 millimeters of
neon tubing. Coordinate fasteners to prevent electrolysis.



 
9.
Tenant's sign shall not exceed 20% (as measured within the borders) of Tenant's
window front. There must be a border around the sign that measures at least 2 ½”
off the edge of the glass. The border color must be selected from Landlord’s
approved palette.



 
10.
Signage letters will be no more than 4” tall.



 
11.
Landlord to place 1 ½” x 3” number plates centered on the door frame above the
door. Garamond font to be used. Number size to be 1 1/8” in height.



 
12.
Bottom panes of glass to be painted out with black paint so that a blackout
condition is created.



 
13.
All signs shall be designed to meet local sign ordinance.



 
14.
No signs may be erected without Landlord's prior written approval. No signage is
permitted on suite doors.






--------------------------------------------------------------------------------


 
EXHIBIT "D"
RULES AND REGULATIONS
Tenant agrees as follows:


 
(1)
No Smoking Policy: Tenant and Tenant’s customers shall not be permitted to smoke
inside the Plaza. Special designated break areas are available behind the
building.

 
(2)
All deliveries or shipments of any kind to and from the Demised Premises
including loading of goods shall he made only by way of the rear of the Demised
Premises or at any other location designated for such purpose by Landlord.

 
(3)
Garbage and refuse shall be kept in the kind of container specified by Landlord
and shall be placed at the location within the Demised Premises designated by
Landlord for collection at the times specified by Landlord; Tenant to pay the
cost of removal of garbage and refuse; tenant shall store soiled or dirty linen
in approved fire rating organization containers.

 
(4)
No radio, television, phonographs, or similar devices or aerial attached thereto
(inside or outside) shall be installed without first obtaining in each instance
the Landlords consent in writing and if such consent be given no such device
shall be used In a manner so as to be heard or seen outside of the Demised
Premises.

 
(5)
Tenant shall keep the Demised Premises at a temperature sufficiently high to
prevent freezing of water in pipes and fixtures.

 
(6)
The outside areas immediately adjoining the Demised Premises shall be kept clean
and free from snow, ice, dirt and rubbish by Tenant and Tenant shall not place,
suffer or permit any obstructions or merchandise in such areas.

 
(7)
Tenant shall not use the public or common areas in the Office Building for
business purposes.

 
(8)
Tenant and its employees shall park their cars only in those areas of the
parking lot that the Landlord from time to time shall designate as employee
parking, so as not to usurp customer parking. If Tenant or its employees should
fail to park in the designated parking areas the Landlord may charge Tenant ten
{$10.00} dollars a day or partial day per car parked in any areas other than
those designated, as and for liquidated damages.

 
(9)
Plumbing facilities shall not be used for any other purpose than that for which
they are constructed and no foreign substance of any kind shall be thrown
therein.
 
(10)
Tenant shall use at Tenant's cost a pest extermination contractor at such
Intervals as Landlord may require.
 
(11)
Tenant shall not burn trash or garbage in or about the Demised Premises, the
Office Building or within one mile of the outside radius of the Plaza.
 
(12)
Tenant shall not place, suffer or permit displays decorations or shopping carts
on the sidewalks in front of the Demised Premises or on or upon any of the
common areas of the Office Building.
 
(13)
Tenant shall not suffer, allow or permit any vibration noise light or other
effect to emanate from the Demised Premises or from any machine or other
installation therein or otherwise suffer, allow or permit the same to constitute
a nuisance or otherwise interfere with the safety comfort and convenience of
Landlord or any of the other occupants of the Office Building or their
customers, agents or invitees or any others lawfully in or upon the Office
Building. Upon notice by Landlord to Tenant that any of the aforesaid is
occurring Tenant agrees to forthwith remove or control the same.
 
(14)
Plaza staff will clean exterior window surfaces. Tenant must keep interior
window surfaces free of dust, dirt, finger prints, streaks and other unsightly
marks through regular washing, wiping and dusting.
 
(15)
Tenant shall keep display window and signs in or on the Demised Premises well
lighted from sundown until 9:30 p.m. unless prevented from doing so by causes
beyond the control of the Tenant.
 
(16)
Landlord may amend or add new rules and regulations for the use and care of the
Demised Premises.  The buildings of which the premises are a part and the common
areas and facilities.


 

 
 

--------------------------------------------------------------------------------

 


Amendment No. 1 to Lease Agreement


This Lease Amendment, dated May 1, 2006 by and between La Mirada Plaza, L.L.C.,
a limited liability corporation organized and existing under the laws of the
State of Florida, successor in interest to ASA Investments, Inc. (“Landlord”),
and Ultimate Resort, LLC, a corporation organized and existing under the laws of
the State of Florida (“Tenant”).   The Landlord and the Tenant executed a Lease
Agreement dated November 1, 2005, for Suite 225, located in La Mirada Plaza.


The parties hereto desire to alter and modify said Lease Agreement as follows:


 
1.
Effective May 1, 2006, Tenant shall additionally lease Suite 226 containing
approximately 2,526 square feet for a total of $5,531 square feet.

 
2.
Effective May 1, 2006, the monthly rent shall be increased to $9,679.25 base
rent plus sales tax for total of $10,356.80 per month.

 
3.
Effective November 1, 2007 and on every anniversary date thereafter the rent
shall be increased by four percent (4%)

 
4.
The Lease expiration date shall remain October 31, 2010.



Except as specifically amended and modified by this Lease Amendment, all other
terms of the Lease and the Exhibits attached thereto remain in full force and
effect.


In Witness Whereof, the Landlord and the Tenant have executed or caused to be
executed this Amendment on the dates shown below their signatures to be
effective as of the date set forth above.


Tenant:  Ultimate Resort, LLC
Landlord:  La Mirada Plaza, L.L.C
         
By:
/S/ Phil Callaghan
 
By:
/S/ James Tousignant

Print Name:  
Phil Callaghan
 
 Print Name: 
James Tousignant

Title:  
Chief Financial Officer
 
Title:  
Managing Member



Attest:
   
 Attest:
 

Print Name: 
   
 Print Name: 
 

Title:  
   
Title:  
   
(Corporate Seal)
   
(Corporate Seal)

Date:  
5/1/06
 
Date:  
5/1/06



Signed and sealed in the presence of:
 
Signed and sealed in the presence of:



(1)
/S/ Lisa A. Caraglio
 
(1)
/S/ Lisa A. Caraglio

Print Name:  
Lisa A. Caraglio
 
Print Name:  
Lisa A. Caraglio



(2) 
/S/ Anthony Brown
 
(2) 
/S/ Anthony Brown

Print Name:  
Anthony Brown
 
Print Name:  
Anthony Brown

As to Tenant
   
As to Landlord
 


 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT (this “Agreement”) is entered
into as of October 29, 2009 (the “Effective Date”) by and among La Mirada Plaza,
LLC, a Florida limited liability company (the “Landlord”), Ultimate Resort, LLC,
a Delaware limited liability company (“Assignor”) and Ultimate Escapes, LLC, a
Delaware limited liability company (“Assignee”).
 
Recitals
 
WHEREAS, Landlord and Assignor entered into that certain Lease Agreement dated
as of November 1, 2005 (as amended from time to time, the “Lease”), with respect
to Suites 225 and 226 consisting of approximately 5,531 square feet, at the
premises known as La Mirada Plaza located in Kissimmee, Florida (the
“Premises”).


WHEREAS, Assignor desires to assign all of Assignor’s right, title and interest
in and to the Lease to Assignee and Assignee desires to assume all of Assignor’s
duties, covenants, obligations and liabilities under the Lease (the
“Assignment”).


WHEREAS, pursuant to the terms of the Lease, the Assignment requires Landlord’s
prior consent to same and Landlord is willing to provide Landlord’s written
consent to the Assignment (the “Consent”), each of which Assignor and Assignee
expressly agree to.
 
NOW, THEREFORE, for and in consideration of the Leases and the foregoing
recitals, Landlord, Assignor and Assignee hereby agree, as of the date of the
Effective Date, as follows:
 
1.           Incorporation.  The foregoing recitals are incorporated herein by
this reference.
 
2.           Conflict.       In the event of any conflict between the provisions
of the Lease and the provisions of this Agreement, the provisions of this
Agreement shall control.  The defined terms set forth in the Lease shall have
the same meaning herein unless the context requires a different interpretation.
 
3. 
Assignment and Assumption.

 
 
(a)
Assignor hereby transfers, assigns and conveys to Assignee, its successors and
assigns, all of Assignor’s right, title and interest in and to the Lease and all
rights, titles and interests appurtenant thereto. Assignor, for itself, its
successors and assigns, hereby covenants with said Assignee that the Assignor is
lawfully seized of said leasehold estate; that the Assignor has good right and
lawful authority to assign said leasehold estate; and hereby warrants the title
to said leasehold estate and will defend the same against the lawful claims of
all persons claiming by, through or under Assignor.

 
 
(b)
Assignee does hereby for itself and its successors and assigns accepts the
assignment set forth herein and expressly assumes the obligations and
liabilities of Assignor under the Lease which accrue from and after the
Effective Date.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Consent.

 
 
(a)
Landlord hereby Consents to the Assignment and agrees that such Consent fully
satisfies all conditions required for Landlord’s consent to the Assignment under
the terms of and in accordance with the Lease.

 
 
(b)
The Consent of Landlord contained herein shall not be construed as a consent by
Landlord to any further assignment, subletting, transfer or other disposition
regarding the Lease or the Premises either by Assignor or by Assignee.

 
5.
Acknowledgement and Agreement of Parties.



Assignor, Assignee and Landlord, by signing below, acknowledge and agree as
follows: (i) this Agreement is made and given only for the benefit of the
parties hereto and not for the benefit of any other person or party and (ii)
except as otherwise expressly provided herein, in no event shall any term or
provision of this Agreement be deemed to constitute a waiver, release,
forbearance or modification of any kind or nature whatsoever of the terms or
provisions of the Lease.


6.
Miscellaneous.



(a)           Assignee hereby acknowledges receipt of copies of the
Lease.  Landlord, Assignor and Assignee hereto hereby ratify and affirm the
Lease and all of the terms, provisions and conditions thereof.
 
(b)           This Agreement shall be construed and interpreted in accordance
with the laws of the State of Florida, contains the entire agreement of the
parties hereto with respect to the subject matter hereof, and may not be changed
or terminated orally or by course of conduct, or by any other means except by a
written instrument, duly executed by the party to be bound thereby.
 
(c)           The execution and delivery of this Agreement has been duly
authorized, approved and ratified by all necessary action on the part of each
party hereto.
 
(d)           This Agreement may be executed in several counterparts, each of
which shall be fully effective as an original and all of which together shall
constitute one and the same instrument.  Signature pages may be detached from
the counterparts and attached to a single copy of this document to physically
form one document.
 
[SIGNATURES APPEAR ON THE NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor, Assignee and Landlord have each caused their duly
authorized entity officer or representative to execute and deliver this
Agreement, all as of the Effective Date.



 
ASSIGNOR:
     
ULTIMATE RESORT, LLC
         
By:
/S/ Philip Callaghan
   
Name: Philip Callaghan
 
Title:  Senior Vice President and Chief Financial Officer
     
ASSIGNEE:
     
ULTIMATE ESCAPES, LLC
         
By:
/S/ Philip Callaghan
   
Name: Philip Callaghan
 
Title:  Senior Vice President and Chief Financial Officer
     
LANDLORD:
     
LA MIRADA PLAZA, LLC
         
By:
/S/ James Tousignant
   
Name:  James Tousignant
 
Title:    President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 